DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 04/23/2021.  Claims 1-20 are pending and have been examined.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  The disclosure of the prior-filed application, Application No. 62/629523, 62/629526, 62/564945 and 62/564946, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application: e.g. see rejections under 35 USC 112 below.  Accordingly, claims 1-20 are not entitled to the benefit of the prior applications.

Claim Objections
Claims 1, 11, and 20 are objected to because of the following informalities:  
As per claim 1, the term “and” should be inserted between “the second container,” and “the first container” in line 18.  It is suggested, for example, that “each of the” in line 19 be removed (note: the containers in the hierarchy as amended would appear to suggest that “the containers” are all of the containers in the hierarchy; however, the first container and the second container would not logically be based on lifecycle events of each of the containers in the hierarchy, e.g. the first container and the second container would not be based on lifecycle events of individual containers in the hierarchy that have nothing to do with the first container and the second container, such as e.g. the third container of the hierarchy which they cannot access).  The above similarly applies to claims 11 and 20.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-20 are amended to recite “a third container that is outside the first container and the second container, and wherein the first container and the second container do not access state of the third container”.  However, the specification does not support the above features.  The specification (e.g. in paragraph 79) describes that “containers cannot access the state of containers that do not include them. For example, 240 and 241 cannot access the state of containers 230 and 231 and vice versa”, but “Containers can access the state of the containers that include them”.  However, when referring to “outside”, the specification describes “outside to inside along the hierarchy path” (e.g. in paragraph 164), i.e. outside refers to a container that includes them, i.e. the third container contains the first container and the second container, which should allow the first container and the second container to “access the state of the containers that include them”, but this contradicts “wherein the first container and the second container do not access state of the third container”.  As such, the claims lack written description.  At best, this is misleading.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are amended to recite “provide creation and destruction of state associated with each of the containers in the hierarchy that are created and destroyed according to a path of the hierarchy of the containers based on an order… and based on which of…”.  However, this is confusing; e.g. is it saying that the path is based on the order and that the path is based on the lifecycles? Or is it saying that the creating and destroying is based on the order and the creating and destroying is based on the lifecycles? Or is the intention that the path is based on the order and that the creating and destroying is based on the lifecycles?  As such, the claims are indefinite.  Applicant cites paragraphs of the specification.  However, this section has to do with the clarity of the claim language.  It is suggested that this limitation be spelled out more clearly to recite e.g. what is “based on an order” modifying and what is “based on which of the lifecycles” modifying.

Response to Arguments
Previous objections to the claims not included in this action have been withdrawn in view of amendments.
With respect to rejections under 112(a), applicant cites paragraph 79 with sections emphasized.  However, applicant does not appear to respond to the rejection which already cites paragraph 79.  The issue is, when referring to “outside”, the specification describes “outside to inside along the hierarchy path” (e.g. in paragraph 164), i.e. outside refers to a container that includes them, i.e. the third container contains the first container and the second container, which should allow the first container and the second container to “access the state of the containers that include them”, but this contradicts “wherein the first container and the second container do not access state of the third container”.  As such, “outside” (in the context of applicant’s specification) would contradict “wherein the first container and the second container do not access state of the third container”.  It is suggested that applicant, for example, use another word besides “outside”.
With respect to rejections under 35 USC 112(b), applicant continues to cite paragraphs of the specification.  However, 35 USC 112(b) has to do with the clarity of the claim language, not with whether or not the specification describes lifecycles as argued by applicant.  It is suggested that the indicated limitation be spelled out more clearly to recite e.g. what is “based on an order” modifying and what is “based on which of the lifecycles” modifying.
Applicant's arguments filed 04/23/2021 with respect to the prior art have been fully considered but they are not persuasive.  Applicant's arguments fail to comply with .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 20050203958 A1) in view of Luther et al. (US 20080263565 A1) and Ilieva et al. (US 20150074743 A1).
As per independent claim 1, Mitchell teaches a non-transitory processor-readable storage device storing instructions which when executed by a processor (e.g. in paragraphs 31 and 39, note: a “computer” includes a memory and a processor to execute instructions on the memory) perform a method of providing state management persistence, the method comprising: receiving, at a user interface of a design time tool, a hierarchy of containers with a first container nested inside of a second container (e.g. in paragraphs 61 and 227, and claim 52, “developer may be able to create a Lattice application in a highly visual mode, using drag and drop and visual property editors in a GUI environment” and paragraphs 35 and 45-46, “reduce programming to the selection and organization of predefined data and logic that may be specified by selecting Lattice constructs (including from a variety of Lattice types) and specifying Attributes for those constructs, then assembling the constructs together to form a hierarchy called a Lattice program… a single instantiated Lattice (Lattice Element 420) may contain within itself another Lattice Container 400 with an entirely different ”); associating, performed at the design time tool, state with each of the containers in the hierarchy of the containers (e.g. in paragraphs 35, 37, and 100, “Attributes for those constructs… Variables”); receiving, at the user interface of the design time tool, lifecycles for each of the containers in the hierarchy, wherein the first container and the second container have different ones of the lifecycles (e.g. in paragraphs 164-166, “developer may set a handler to trigger when the value of a path associated with a Site changes. Once enabled, the trigger may be set for the duration of the object… onInit (initialization), onDelete (deletion), onLoad (assignment), and onBody”, i.e. respective lifecycles associated with each container); creating, performed by the design time tool, computer executable instructions that provide creation and destruction of state associated with each of the containers in the hierarchy that are created and destroyed according to a path of the hierarchy of the containers based on an order the containers in the hierarchy are nested and based on which of the lifecycles corresponds with each of the containers in the hierarchy (e.g. in paragraphs 51-52, 76, and 164-166, “Lattice Elements inside the container are executed in a hierarchical order…[e.g.]from top to bottom… Once enabled, the trigger may be set for the duration of the object… onInit (initialization), onDelete (deletion), onLoad (assignment), and onBody”); and providing, performed at the design time tool, the first container access to state of the first container (e.g. in paragraph 102 and figure 4, “Lattice Element 420 may…contain Attributes 440”), the second container access to state of the second container (e.g. in paragraph 100 and figure 4, “Lattice Container 400 has Variables 410”), the first container access to the state of the second container based on lifecycle events that correspond with each of the containers in the hierarchy (e.g. in paragraphs 52, 76, and 101, “Elements inside the container are executed in a hierarchical order… Lattice Element 420 may access Variables 410 inside its parent Lattice Container”), but does not specifically teach wherein each of the containers in the hierarchy includes a different part of a web client application, wherein the hierarchy of the containers includes a third container that is outside the first container and the second container, and wherein the first container and the second container do not access state of the third container.  However, Mitchell further teaches one or more lattices may not have inheritance/access of variables of another lattice (e.g. in paragraphs 45, 101 and 190-191, “no inheritance” in relation to external lattices, while embedded lattices have inheritance) and Luther teaches a hierarchy of containers including a container that is outside a plurality of nested containers [a first container and a second container], wherein the plurality of nested containers [a first container and a second container] do not access state of the container (e.g. in paragraphs 58 and 67, “inherit both retention rules and a major part of the hierarchical path”, and figures 6 and 12-13 showing containers on a different hierarchical paths/branches that are not embedded with each other, i.e. would not have inheritance between containers that are part of different hierarchical paths).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mitchell to  (e.g. in paragraphs 61-62 and 67-70, “remote client 1402 is shown to be interconnected and communicating with a service provided by one or more service computers 1404 via the HTTP protocol 1406” to interact with the hierarchy of containers shown in figures 14 and 16A-B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Ilieva because one of ordinary skill in the art would have recognized the benefit of facilitating management of state associated with well-known applications.  
As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches receiving, at the user interface, specification of a first event in a first lifecycle for a fourth container, associating the first event with creation of state for the fourth container (e.g. Mitchell, in paragraphs 35, 51 and 61, specifies “logic that controls initialization and execution of a Lattice”); receiving, at the user interface, specification of a second event in a second lifecycle of a fifth container and associating the second event with creation of state for the fifth container (e.g. Mitchell, in paragraphs 35, 51 and 61, specifies “logic that controls initialization and execution of [another] Lattice”). 
As per claim 3, the rejection of claim 2 is incorporated and the combination further teaches wherein the first event and the second event are different types of events (e.g. Mitchell, in paragraph 51, e.g. each Lattice has respective logic, may also be associated with “different primitive Lattice types”).
As per claim 4, the rejection of claim 1 is incorporated and the combination further teaches receiving, at the user interface, specification of a first event in a first lifecycle for a fourth container, associating the first event with destruction of state for the fourth container (e.g. Mitchell, in paragraphs 35, 61 and 164-166, specifies “Once enabled, the trigger may be set for the duration of the object… onInit (initialization), onDelete (deletion), onLoad (assignment), and onBody”; Luther, in paragraph 61, “destruction of the archived BOs occurs when the expiration date transpires”); receiving, at the user interface, specification of a second event in a second lifecycle of a fifth container, and associating the second event with destruction of state for the fifth container (e.g. Mitchell, in paragraphs 35, 61 and 164-166, specifies “Once enabled, the trigger may be set for the duration of the object… onInit (initialization), onDelete (deletion), onLoad (assignment), and onBody” for another Lattice; Luther, in paragraph 61, “destruction of the archived BOs occurs when the expiration date transpires”).
As per claim 5, the rejection of claim 4 is incorporated and the combination further teaches wherein the first event and the second event are different types of events (e.g. Mitchell, in paragraphs 51 and 166, e.g. each Lattice has respective logic, may also be associated with “different primitive Lattice types”).
associating the containers with parts of a uniform resource locator (URL) pattern, wherein each part of the URL pattern is associated with one of the containers (e.g. Ilieva, in figures 14 and 16A-B and paragraphs 61-62). 
As per claim 8, the rejection of claim 7 is incorporated, but Mitchell does not specifically teach wherein each of the parts of the URL pattern maintain respective ones of the lifecycles.  However, Mitchell teaches each of the container of a hierarchy maintaining respective ones of lifecycles (e.g. in paragraphs 35, 51, 61 and 164-166, e.g. “logic that controls initialization and execution of a Lattice”) and Ilieva teaches each of the parts of the URL pattern associated with containers of a hierarchy (e.g. in paragraphs 61-62 and 67-70, and figures 14 and 16A-B showing parts of URL pattern associated with containers of a hierarchy).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Ilieva because one of ordinary skill in the art would have recognized the benefit of facilitating management of lifecycles and/or state associated with well-known applications.   
As per claim 9, the rejection of claim 7 is incorporated and the combination further teaches executing a subset of the containers in accordance with a hierarchy paths associated with the URL pattern, wherein the path of the hierarchy is one of the hierarchy of paths (e.g. Ilieva, in paragraphs 61-62 and figures 14 and 16A-B, e.g. “create a new resource subordinate to the URI”); creating variables for the subset of containers based on the URL pattern and destroying variables for the subset of containers based on the URL pattern (e.g. Ilieva, in paragraphs 61-62 and 67-70, “GET… POST… DELETE HTTP verb [“associated with the URI”]… an indication of the application-layer protocol 1532, a numeric status 1534, a textural status 1536”, etc. and figures 14 and 16A-B; Mitchell, in paragraphs 164-166, “Once enabled, the trigger may be set for the duration of the object… onInit (initialization), onDelete (deletion), onLoad (assignment), and onBody”)
As per claim 10, the rejection of claim 9 is incorporated and the combination further teaches providing a particular container access to variables of the particular container (e.g. Mitchell, in paragraphs 45 and 102 and figure 4, “Lattice Element 420 may also contain Attributes 440”) and to variables for containers that include the particular container according to a hierarchy path for the particular container (e.g. Mitchell, in paragraphs 52, 76, and 101, “Lattice Element 420 may access Variables 410 inside its parent Lattice Container”).
	Claims 11-15 and 17-19 are the method claims corresponding to device claims 1-5 and 7-9 and are rejected under the same reasons set forth.
Claim 20 is the tool claim corresponding to device claim 1, and is rejected under the same reasons set forth. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 20050203958 A1) in view of Luther et al. (US 20080263565 A1) and Ilieva et al. (US 20150074743 A1) and further in view of Banga et al. (US 9106690 B1).
As per claim 6, the rejection of claim 1 is incorporated and the combination further teaches in response to navigating from a fourth container to a fifth container during runtime of the web client application, wherein both the fourth container and the fifth container are included in a sixth container, preserving state of the sixth container, creating state of the fifth container, and providing the fifth container access to the preserved state of the sixth container (e.g.; Ilieva, in paragraphs 62 and 64-67 and figure 14, e.g. navigating from www.acme.com/customerInfo/orders to www.acme.com/customerInfo/ [e.g. both are included in www.acme.com/ and continue to access/refer to www.acme.com/], or www.acme.com/customerInfo/customer/361/orders/1 to www.acme.com/customerInfo/customers/361/orders/2, etc. [e.g. both are included in www.acme.com/customerInfo/customer/361/orders and continue to access/refer to www.acme.com/customerInfo/customer/361/orders]; Mitchell, in paragraphs 76, 101, and 164-166, “Lattice Element 420 may access Variables 410 inside its parent Lattice Container… onInit (initialization), …onLoad (assignment), and onBody”), but does not specifically teach wherein the navigating triggers a lifecycle event for the fourth container, destroying state of the fourth container.  However, Banga teaches navigating triggering a lifecycle event for an element to destroy state of the element (e.g. in column 8 lines 21-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Claim 16 is the tool claim corresponding to device claim 6, and is rejected under the same reasons set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example, 
Akolkar et al. (US 20120030577 A1) teaches navigating from a first container to a second container (e.g. in figures 4 and 8 and paragraphs 70 and 128).
Chandra et al. (US 20020138582 A1) teaches “access control inheritance for objects in a given hierarchy. The interface also covers whether the child object inherit state information from parent objects or not. For example, if a child container or building block object inherits state from a parent container object, and the parent container is closed, then all child containers will close. In contrast, state would not be inherited if deleting a group does not necessarily mean removing all members of the group, though it might be an option” (e.g. in paragraph 305).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        07/30/2021


/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176